Title: From Thomas Jefferson to Isaac Zane, 17 May 1795
From: Jefferson, Thomas
To: Zane, Isaac



Dear Sir
Monticello May 17. 1795.

This will be handed you by a Mr. Strickland, an English gentleman who is passing through our country to see what is remarkeable in it. He is a person of great information, worth and respectability, and merits and will justify all the civilities and attentions we can shew him in his passage through it. As his object will be best answered by a communication with gentlemen of the best information in the country, and ours cannot but be furthered by his knowing those most worthy of being known, I take the liberty of presenting him to you, and of giving you the previous assurance that you will be well satisfied with having had an opportunity of shewing him the attentions and civilities which you are willing to shew to others, and of giving him those informations which he as a traveller may need. I am the happier in performing this office as it gives me an opportunity of recalling myself to your recollection and of assuring you of the undiminished affection and respect of Dear Sir Your friend & servt

Th: Jefferson

